The appeal brings for review an order made in a proceeding attempted to be instituted under the provisions of Chapter 746 Fla. Statutes, 1941 (same F.S.A.), wherein the curator and guardian were allowed certain fees. Cross assignments of error were filed as to other parts of the same order.
Many questions have been presented and argued. However, one question is posed which, when determined, disposes of the whole matter.
The original petition in this case was filed in the Circuit Court of the Eleventh Judicial Circuit of Florida and shows on its face that it is filed by a relative who resides in Duval County, Florida.
It, therefore, is apparent that no petition was filed which complied with Sec. 746.01 Fla. Statutes 1941 (same F.S.A.) and the court was without jurisdiction to enter any order pursuant thereto, except an order denying the petition. See Wade v. Janney, 151 Fla. 260, 9 So.2d 715.
So, the order appealed from is reversed and the cause remanded with directions that it be dismissed.
CHAPMAN, C. J., TERRELL and ADAMS, JJ., concur.